Citation Nr: 0925415	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of right 
ankle sprain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1988 to December 1992.  Service in Southwest 
Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the Veteran's claim.

In May 2009, the Veteran presented sworn testimony during a 
personal hearing in Atlanta, Georgia, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's currently diagnosed residuals of right ankle sprain 
are related to his military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's 
currently diagnosed residuals of right ankle sprain were 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
residuals of a right ankle sprain, which he contends was 
incurred during his military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in December 2004.  The Board need 
not, however, discuss the sufficiency of either the VCAA 
notice letter or VA's development of the claim in light of 
the fact that the Board is granting the claim.  Thus, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board notes the Veteran has not received proper notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, as discussed in detail 
below, the Board is granting the Veteran's service connection 
claim.  It is not the Board's responsibility to assign a 
disability rating or an effective date in the first 
instance.  The RO will be responsible for addressing any 
notice defect with respect to the assignment of an initial 
disability rating and/or effective date when effectuating the 
award, and the Board is confident that the Veteran will be 
afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.






Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2008).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).
Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

As to Hickson element (1), a private treatment record 
documents a continuing diagnosis of degenerative joint 
disease of the right ankle with intermittent exacerbation.  
See the physical examination note of Dr. G.W. dated December 
2004.  Consistently, the June 2006 VA examiner diagnosed the 
Veteran with residuals of a right ankle sprain.  Accordingly, 
Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), service treatment 
records show that the Veteran was diagnosed with a right 
ankle sprain in May 1990.  X-rays conducted at the time 
revealed "mild bony fleck distal tibia probably old; 
inversion sprain right ankle."  See X-ray report dated May 
1990.  Subsequent service treatment records documented the 
Veteran's continuing complaints of swelling, pain, and a 
pulling sensation in the ankle.  See service treatment 
records dated June 1990 and July 1990.  Accordingly, Hickson 
element (2) is also satisfied.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
Veteran's current right ankle disability and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The record contains no medical opinion linking the Veteran's 
current right ankle disability with his in-service right 
ankle sprain.  However, after reviewing the file, the Board 
believes that service connection may be granted based on 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b), 
discussed above.

The Veteran testified that although he continued to problems 
with his right ankle, he tried to "live with it" and did 
not seek medical treatment until approximately 2004, when his 
symptoms worsened.  See the May 2009 Board hearing 
transcript, pg. 10. 

The Board has no reason to disbelieve the sworn testimony of 
the Veteran.  While the Board notes that laypersons without 
medical training are not qualified to render medical opinions 
regarding matters such as diagnosis, onset, and etiology of 
disease, which call for specialized medical knowledge, they 
are allowed to report on observable symptoms.  Cf. Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Moreover, the Veteran's statements concerning continuity of 
symptomatology are corroborated by the medical evidence of 
record.  A private treatment record dated November 2004 
documents right leg and foot discomfort as well as the 
Veteran's report that he had injured his right ankle 
approximately fourteen years prior.  See the physical 
examination report of Dr. G.W. dated November 2004.  A July 
2005 private treatment record documents the Veteran's 
continuing right ankle symptomatology.  See the physical 
examination report of Dr. G.W. dated July 2005.  
Additionally, in a December 2005 treatment record, Dr. G.W. 
noted the Veteran's intermittent ankle problems over the 
years, which culminated in the Veteran seeking medical 
treatment in 2004 when he began experiencing increased pain 
and impaired plantar flexion.  See the physical examination 
report of Dr. G.W. dated December 2005.  

Crucially, there is no evidence of record which suggests that 
the Veteran's right ankle problems were caused by anything 
other than military service.  There is no report or record of 
any intervening injury between service discharge in December 
1992 and the first post-service medical evidence of right 
ankle problems in November 2004.  Moreover, the undersigned 
found the Veteran's testimony regarding his in-service injury 
and continuity of symptomatology since service discharge to 
be credible.  

When viewed as a whole, the Veteran's lay statements as well 
as examination and treatment records illustrate that the 
Veteran has suffered from residuals of a right ankle sprain 
since leaving the military service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Continuity of symptomatology is therefore 
established.  The benefit sought on appeal is accordingly 
allowed.


ORDER

Entitlement to service connection for residuals of right 
ankle sprain is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


